Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s submittal made on 7/30/2019. Claims 1-20 are pending. 
Specification (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 15 objected to because of the following informalities: The examiner notes that dependent claim 15 ends with a colon punctation mark and not a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Patent Publication No. 2012/0242501 and Tran hereinafter) in view of Felix et al. (US Patent Publication No. 2018/0242867 and Felix hereinafter).

As to claim 1, Tran teaches a system configured to wirelessly transmit biomedical patient data, comprising: 
a diagnostic module configured to collect biomedical patient data from a patient (i.e., …teaches in par. 0058 the following: “The patient 30 may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices or electronic jewelry to monitor the patient. One 
and wirelessly transmit a data packet comprising a unique identifier associated with the patient and at least a portion of the biomedical patient data (i.e. …teaches in par. 0067 the following: “a physiologic signal sensing and transmitting telemetric device generally designated 10 is shown to comprise a device adapted to be affixed to the chest C of a patient for sensing a physiological function of the patient such as a cardiac function and transmitting suitable radio signals R corresponding thereto to a receiver 11 and a suitable monitor and recording device 12”. …further teaches in par. 281 the following: “The registration process involves recording the patient's name and contact information, a number associated with the monitor (e.g. a serial number), and setting up a personalized website. The patient then uses the monitor throughout the monitoring period, e.g. while working, sleeping, and exercising. During this time the monitor measures data from the patient and wirelessly transmits it through the channel to a data center. There, the data are analyzed using software running on computer servers to generate a statistical report. The computer servers then automatically send the report to the patient using email, regular mail, or a facsimile machine at different times during the monitoring period. When the monitoring period is expired, the patient ships the wearable appliance back to the monitoring company.”.), 
a mobile device configured to wirelessly receive the data packet from the diagnostic module and wirelessly transmit the data packet (i.e. …figures 1A and 1B illustrates a mobile device wirelessly receiving data from a diagnostic module); 

and the cloud-based server is configured to provide some or all of the data packet to an authorized recipient via a client data terminal configured to correlate the unique identifier to patient information at the client data terminal (i.e., …teaches in fig 15 A and par. 365 the following: “The patient component 215 has one or more mesh network patient transmitters 202 for transmitting data to the central station. The central server comprises one or more Web servers 205, one or more waveform servers 204 and one or more mesh network receivers 211. The output of each mesh network receiver 211 is connected to at least one of the waveform servers 204. The waveform servers 204 and Web the servers 205 are connected to the network 105. The Web servers 205 are also connected to a hospital database 230. The hospital database 230 contains patient records. In the embodiment of FIG. 15A, a plurality of nurse stations provide a plurality of nurse computer user interface 208. The user interface 208 receives data from an applet 210 that communicates with the waveform server 204 and updates the display of the nurse computers for treating patients.”).

Tran does not expressly teach:
and wherein the unique identifier and the biomedical patient data in the data packet contain no private personal information about the patient's identity,
the cloud-based server has a database and is configured to correlate the patient data via the unique identifier with the patient and to store the data packet in the database. 
In this instance the examiner notes the teachings of prior art reference Felix. 
With regards to applicant’s claim limitation element of, “wherein the unique identifier and the biomedical patient data in the data packet contain no private personal information about the patient's identity”, the examiner notes that Felix teaches the following in par. 064 the following: “the label can 
With regards to applicant’s claim limitation element of, “the cloud-based server has a database and is configured to correlate the patient data via the unique identifier with the patient and to store the data packet in the database”, Felix teaches in his par. 23 the following: “he data collected using the patch and the data can be stored as electronic medical records (EMR) in a database based on the identifier…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Felix by including the feature of patient data obfuscation. Utilizing patient data obfuscation as taught by Felix above allows a system to provide comprehensive data storage security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Tran's system will obtain the capability to provide enhanced data maintainability. 

As to claim 2, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1, further comprising the client data terminal (i.e., …illustrates in figure 1A …client data terminal), 
wherein the client data terminal is configured to wirelessly receive the data packet from the cloud-based server (i.e., …illustrates in figure 1A …wirelessly receiving data), 


As to claim 3, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the diagnostic module is a first diagnostic module (i.e., …teaches in par. 0058 the following: “a microphone can be attached to throat and used in sleep diagnostic recordings for detecting breathing and other noise. One or more position sensors can be used for detecting orientation of body (lying on left side, right side or back) during sleep diagnostic recordings.”), 
and wherein the collected patient data is first patient data (i.e., …teaches in par. 0015 the following: “Vital parameters, such as blood pressure, electrocardiography (ECG), respiration rate, heart rate and temperature, from patient who is in critical condition are measured all the time”), 
and further comprising at least a second diagnostic module configured to collect second patient data from the patient and wirelessly transmit to the mobile device the second patient data and the unique identifier (i.e., …teaches in par. 0058 the following: “Additionally, a microphone can be attached to throat and used in sleep diagnostic recordings for detecting breathing and other noise. One or more position sensors can be used for detecting orientation of body (lying on left side, right side or back) during sleep diagnostic recordings. Each of sensors 40 can individually transmit data to the server 20 using wired or wireless transmission.”).

As to claim 4, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran does not expressly teach a system of claim 1, further comprising the client data terminal (i.e., …teaches in par. 0058 the following: “… One or more position sensors can be used for detecting orientation of body (lying on left side, right side or back) during sleep diagnostic 
wherein the client data terminal is configured to wirelessly transmit patient identification data associated with the patient to the cloud-based server (i.e., …teaches in par. 0083 the following: “The data confidentiality described herein may enable the access to the transmitted information by authorized persons (such as the doctor attending the patient). In an embodiment, the data confidentiality can be achieved by encrypting the information before sending it using a secret key and can be both symmetrically and asymmetrically. The data authenticity described herein may provide a means for making sure that the information is sent by the claimed sender (such as a doctor or a patient).”).
 
Trans does not expressly teach:
and further comprising a database configured to be in communication with the cloud-based server to generate the unique identifier and to store the unique identifier, the patient identification data, and the data packet in the database.
In this instance the examiner notes the teachings of prior art reference Felix. 
With regards to applicant’s claim limitation element of, “and further comprising a database configured to be in communication with the cloud-based server to generate the unique identifier and to store the unique identifier, the patient identification data, and the data packet in the database”, Felix teaches in his par. 23 the following: “he data collected using the patch and the data can be stored as electronic medical records (EMR) in a database based on the identifier…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Felix by including the feature of patient data obfuscation. Utilizing patient data obfuscation as taught by Felix above allows a 

As to claim 5, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the diagnostic module is a blood flow sensor, EKG monitor, pulse oximeter, temperature sensor, movement sensor, or blood pressure sensor, or any combination thereof (i.e., …teaches in par. 0015 the following: “Vital parameters, such as blood pressure, electrocardiography (ECG), respiration rate, heart rate and temperature, from patient who is in critical condition are measured all the time”).

As to claim 6, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the data packet further comprises real-time patient data collected over a predetermined amount of time (i.e. …teaches in par. 0199 the following: “. [0199] b. The amount of time that the patient lies motionless on the floor after the fall.”), 
the diagnostic module being configured to periodically transmit a series of the data packets acquired over time (i.e., …teaches in par. 087 the following: “send during a specified time interval”).

As to claim 7, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1, further comprising the client data terminal, wherein the client data terminal is configured to request from the cloud-based server patient data associated with the patient (.i.e., …teaches in par. 0083 the following: “The data confidentiality described herein may enable the access to the transmitted information by authorized persons (such as the doctor attending the patient). In an embodiment, the data confidentiality can be achieved by 
wherein the cloud-based server is configured to wirelessly transmit the patient data to the client data terminal upon an authentication of the client data terminal (i.e., …teaches in par. 0083 the following: “The data confidentiality described herein may enable the access to the transmitted information by authorized persons (such as the doctor attending the patient). In an embodiment, the data confidentiality can be achieved by encrypting the information before sending it using a secret key and can be both symmetrically and asymmetrically. The data authenticity described herein may provide a means for making sure that the information is sent by the claimed sender (such as a doctor or a patient).”).

As to claim 8, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran does not expressly teach a system of claim 1, 
wherein the diagnostic module has a module identifier unique to the diagnostic module, 
and wherein the mobile device wirelessly detects the diagnostic module, 
the mobile device is configured to associate the wireless diagnostic module with the server based on the unique identifier and the module identifier.
In this instance the examiner notes the teachings of prior art reference Felix. 
With regards to applicant’s claim limitation element of, “wherein the diagnostic module has a module identifier unique to the diagnostic module”, Felix teaches in his par. 24 the following: “An identifier of a physiological monitoring patch is obtained by a programming wand …”.

With regards to applicant’s claim limitation element of, “the mobile device is configured to associate the wireless diagnostic module with the server based on the unique identifier and the module identifier”, Felix teaches in par. 64 the following: “the label can further include a barcode 204 that has encoded the identifier 201, the password 202, and the website address 203. In one embodiment, the barcode 204 can be a QR code, though other kinds of barcodes are possible. After scanning the barcode with a device that includes appropriate barcode recognition software, such as a mobile phone or a separate scanner connected to another computing device, the device with would enter the identifier 201 and the password 202 into the website identified by the address 203 and present to the patient the webpage that includes the patient's medical records.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Felix by including the feature of patient data obfuscation. Utilizing patient data obfuscation as taught by Felix above allows a system to provide comprehensive data storage security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Tran's system will obtain the capability to provide enhanced data maintainability. 

As to claim 9, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the data packet is a first data packet (i.e. …teaches in par. 0055 the following: “transmitting data from the appliances 8 to the local hub or receiving station or base station server”), and the diagnostic module can transmit a second data 
wherein the mobile device is configured to ignore the second data packet when the second data the unique identifier is not correlated to the patient (i.e., …teaches in par. 0079 the following: “a security check for packets utilizing the network, source node authentication can be used by the destination device to verify the identity of the source device.”).

As to claim 10, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the mobile device is configured to store a series of the data packets (i.e., ..teaches in par. 0185 the following: “The key dimension of features will be determined by retrieving the historic stored data” …further teaches in par. 375 the following: “The wearable appliance stores the wearer's medical records and ID information”.), 
the mobile device is configured to transmit one file to the cloud-based server comprising the series of data packets (i.e. …teaches in par. 0055 the following: “transmitting data from the appliances 8 to the local hub or receiving station or base station server”).

As to claim 11, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the mobile device is configured to authenticate the diagnostic module based on at least one of the unique identifier and unique module identifier associated with the diagnostic module (i.e., …the examiner notes that applicant’s usage of the alternative phrase “at least one of”, places the above limitation in alternative form. As such the examiner notes that Tran teaches in par. 0083 the following: “data authenticity, data integrity, and data freshness. The data confidentiality described herein may enable the access to the transmitted information by authorized persons (such as the doctor attending the patient). In an embodiment, the 

As to claim 12, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a system of claim 1 wherein the diagnostic module is a Released Device or an Enrolled Device (i.e., ..teaches in par. 0274 the following: “The system provides for self-registration of appliances by the user.”).

As to claim 13, Tran teaches a method for wirelessly collecting and saving biomedical patient data, comprising: 
defining a de-personalized unique identifier for a patient by receiving, at a server, patient identification data transmitted from a client data terminal (i.e., …teaches in par. 0055 the following: “The user may register these appliances on a central security network by entering the identification code for each registered appliance/device and/or system.”. …teaches in par. 0275 the following: “Appliance registration is the process by which a patient monitoring appliance is associated with one or more users of the system. This mechanism is also used when provisioning appliances for a user by a third party, such as a clinician (or their respective delegate). In one implementation, the user (or delegate) logs into the portal to select one or more appliances and available for registration. In turn, the base station server 20 broadcasts a query to all nodes in the mesh network to retrieve identification information for the appliance such as manufacturer information, appliance model information, appliance serial number and optionally a hub number (available on hub packaging). The user may 
and generating a unique identifier associated with the patient identification data at the server (i.e., …teaches in par. 00275 the following: “The appliance(s) are then associated with this user's account and a control file with appliance identification information is synchronized between the server 200 and the base station 20 and each appliance on initialization.”), 
wherein the patient identification data includes private personal information about the patient and the patient's identity (i.e., …teaches in par. 00275 the following: “The appliance(s) are then associated with this user's account and a control file with appliance identification information…”), 
associating a diagnostic module with the unique identifier (i.e., …teaches in par. 00275 the following: “The appliance(s) are then associated with this user's account and a control file with appliance identification information is synchronized between the server 200 and the base station 20 and each appliance on initialization.”); 
wherein the diagnostic module is configured to collect biomedical patient data from a patient and to wirelessly transmit a data packet comprising the unique identifier and at least a portion of the real-time biomedical patient data (i.e., …teaches in par. 0058 the following: “One or more position sensors can be used for detecting orientation of body (lying on left side, right side or back) during sleep diagnostic recordings. Each of sensors 40 can individually transmit data to the server 20 using wired or wireless transmission.”), 
and receiving, at the server, the data packet sent from the diagnostic module (i.e. …teaches in par. 0055 the following: “transmitting data from the appliances 8 to the local hub or receiving station or base station server”).

Tran does not expressly teach:

providing the unique identifier from the server to the diagnostic module.
	In this instance the examiner notes the teachings of prior art reference Felix.
With regards to applicant’s claim limitation element of, “and wherein the unique identifier contains no private personal information about the patient and the patient's identity”, teaches in par. 0064 the following: “the label can further include a barcode 204 that has encoded the identifier 201, the password 202, and the website address 203. In one embodiment, the barcode 204 can be a QR code, though other kinds of barcodes are possible. After scanning the barcode with a device that includes appropriate barcode recognition software, such as a mobile phone or a separate scanner connected to another computing device, the device with would enter the identifier 201 and the password 202 into the website identified by the address 203 and present to the patient the webpage that includes the patient's medical records.”.
With regards to applicant’s claim limitation element of, “providing the unique identifier from the server to the diagnostic module”, teaches in par. 0061 the following: “a monitor patch label 200 that can be used to access results of physiological monitoring…”. The examiner notes that the label is associated with diagnostic module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Felix by including the feature of patient data obfuscation. Utilizing patient data obfuscation as taught by Felix above allows a system to provide comprehensive data storage security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Tran's system will obtain the capability to provide enhanced data maintainability. 

As to claim 14, the system Tran and Felix as applied to claim 13 above teaches data communication, specifically Tran teaches a method of claim 13, further comprising saving at least a portion of the data packet, including the unique identifier, in memory accessible by the cloud-based server (i.e., …teaches in par. 0055 the following: “for transmitting data from the appliances 8 to the local hub or receiving station or base station server 20 by way of a wireless radio frequency (RF)”).

As to claim 15, the system Tran and Felix as applied to claim 13 above teaches data communication, specifically Tran teaches a method of claim 13, further comprising wirelessly providing the at least a portion of the data packet from the server to a remote client data terminal authorized to receive the biomedical patient data in the at least a portion of the data packer (i.e., …teaches in par. 0055 the following: “for transmitting data from the appliances 8 to the local hub or receiving station or base station server 20 by way of a wireless radio frequency (RF)”):

As to claim 16, the system Tran and Felix as applied to claim 15 above teaches data communication, specifically Tran teaches a method of claim 15, further comprising: 
receiving, at the server, an alarm indicating that the biomedical patient data has exceeded a limit (i.e., …teaches in par. 0155 the following: “sensors in a patient's home can recognize ordinary patterns--such as eating, sleeping, and greeting visitors--and to alert caretakers to out-of-the-ordinary ones--such as prolonged inactivity or absence.”); 
and transmitting to the client data terminal an alert associated with the unique identifier and the alarm (i.e., …teaches in par. 0155 the following: “sensors in a patient's home can recognize ordinary patterns--such as eating, sleeping, and greeting visitors--and to alert caretakers to out-of-the-ordinary ones--such as prolonged inactivity or absence.”).

As to claim 17, the system Tran and Felix as applied to claim 1 above teaches data communication, specifically Tran teaches a method of claim 13 wherein the receiving the data packet further comprises receiving, at the server, the data packet from a mobile device or a data router that receives the data packet from the diagnostic module (i.e., …teaches in par. 0055 the following: “for transmitting data from the appliances 8 to the local hub or receiving station or base station server 20 by way of a wireless radio frequency (RF)…”).

As to claim 18, Tran teaches a method for wirelessly transmitting biomedical patient data, comprising: 
wherein the data packet is wirelessly received from a mobile device or a router that has received the portion of the biomedical patient data and the unique identifier associated with the patient from a diagnostic module (i.e., …teaches in par. 0055 the following: “for transmitting data from the appliances 8 to the local hub or receiving station or base station server 20 by way of a wireless radio frequency (RF)…”); 
authenticating a client data terminal with the cloud-based server (i.e., …teaches in par. 0079 the following: “Source node authentication is implemented in order to cryptographically verify the identity of a transmitting node”.); 
and wirelessly transmitting, from the cloud-based server to the client data terminal, the data comprising the unique identifier and at least a portion of the biomedical patient data (i.e., …teaches in par. 0079 the following: “Source node authentication is implemented in order to cryptographically verify the identity of a transmitting node. Although a shared Network Key will provide a security check for packets utilizing the network, source node authentication can be used by the destination device to verify the identity of the source device. In order to authenticate a source device, a Link Key (end-to-end crypto key) must be generated and used. This key is unique to a pair of devices that are communicating with 

Tran does not expressly teach:
receiving at a cloud-based server a data packet comprising a unique identifier associated with a patient and at least a portion of biomedical patient data collected in real time from the patient, 
wherein the unique identifier includes no private personal information about the patient or the patient's identity, 
wherein the data wirelessly transmitted to the client data terminal contains no private personal information about the patient's identity.
In this instance the examiner notes the teachings of prior art reference Felix. 
With regards to applicant’s claim limitation element of, “receiving at a cloud-based server a data packet comprising a unique identifier associated with a patient and at least a portion of biomedical patient data collected in real time from the patient”, the examiner notes that Felix teaches the following in par. 064 the following: “the label can further include a barcode 204 that has encoded the identifier 201, the password 202, and the website address 203.”.
With regards to applicant’s claim limitation element of, “wherein the unique identifier includes no private personal information about the patient or the patient's identity”, the examiner notes that Felix teaches the following in par. 064 the following: “the label can further include a barcode 204 that 
With regards to applicant’s claim limitation element of, “wherein the data wirelessly transmitted to the client data terminal contains no private personal information about the patient's identity”, the examiner notes that Felix teaches the following in par. 064 the following: “the label can further include a barcode 204 that has encoded the identifier 201, the password 202, and the website address 203. In one embodiment, the barcode 204 can be a QR code, though other kinds of barcodes are possible. After scanning the barcode with a device that includes appropriate barcode recognition software, such as a mobile phone or a separate scanner connected to another computing device, the device with would enter the identifier 201 and the password 202 into the website identified by the address 203 and present to the patient the webpage that includes the patient's medical records.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Felix by including the feature of patient data obfuscation. Utilizing patient data obfuscation as taught by Felix above allows a system to provide comprehensive data storage security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Tran's system will obtain the capability to provide enhanced data maintainability. 

As to claim 19, the system Tran and Felix as applied to claim 15 above teaches data communication, specifically Tran teaches a method of claim 15, further comprising: 

and transmitting to the client data terminal an alert associated with the unique identifier and the alarm (i.e., …teaches in par. 0155 the following: “sensors in a patient's home can recognize ordinary patterns--such as eating, sleeping, and greeting visitors--and to alert caretakers to out-of-the-ordinary ones--such as prolonged inactivity or absence.”).

As to claim 20, the system Tran and Felix as applied to claim 18 above teaches data communication, specifically Tran teaches a method of claim 18 wherein the diagnostic module is a first diagnostic module and the data packet is a first data packet, the method further comprising: 
receiving at the cloud-based server a second data packet comprising the unique identifier associated with the patient and at least a portion of second biomedical patient data collected in real time from the patient (i.e., …teaches in par. 0079 the following: “Source node authentication is implemented in order to cryptographically verify the identity of a transmitting node. Although a shared Network Key will provide a security check for packets utilizing the network, source node authentication can be used by the destination device to verify the identity of the source device. In order to authenticate a source device, a Link Key (end-to-end crypto key) must be generated and used. This key is unique to a pair of devices that are communicating with each other and is derived from their respective Master Keys.”. ..further teaches in par. 281 the following: “The registration process involves recording the patient's name and contact information, a number associated with the monitor (e.g. a serial number), and setting up a personalized website. The patient then uses the monitor throughout the monitoring period, e.g. while working, sleeping, and exercising. During this time the monitor measures data from 
wherein the second data packet is wirelessly received from the mobile device or the router that has received the portion of the second biomedical patient data and the unique identifier associated with the patient from a second diagnostic module (i.e., …teaches in par. 281 the following: “During this time the monitor measures data from the patient and wirelessly transmits it through the channel to a data center.); 
and wirelessly transmitting from the cloud-based server to the client data terminal second data comprising the unique identifier and at least a portion of the second biomedical patient data (i.e., …teaches in par. 0079 the following: “Source node authentication is implemented in order to cryptographically verify the identity of a transmitting node. Although a shared Network Key will provide a security check for packets utilizing the network, source node authentication can be used by the destination device to verify the identity of the source device. In order to authenticate a source device, a Link Key (end-to-end crypto key) must be generated and used. This key is unique to a pair of devices that are communicating with each other and is derived from their respective Master Keys.”. ..further teaches in par. 281 the following: “The registration process involves recording the patient's name and contact information, a number associated with the monitor (e.g. a serial number), and setting up a personalized website. The patient then uses the monitor throughout the monitoring period, e.g. while working, sleeping, and exercising. During this time the monitor measures data from the patient and wirelessly transmits it through the channel to a data center. There, the data are analyzed using software running on computer servers to generate a statistical report.”).




	wherein the data wirelessly transmitted to the client data terminal contains no private personal information about the patient's identity.
In this instance the examiner notes the teachings of prior art reference Felix. 
With regards to applicant’s claim limitation element of, “wherein the data wirelessly transmitted to the client data terminal contains no private personal information about the patient's identity”, the examiner notes that Felix teaches the following in par. 064 the following: “the label can further include a barcode 204 that has encoded the identifier 201, the password 202, and the website address 203. In one embodiment, the barcode 204 can be a QR code, though other kinds of barcodes are possible. After scanning the barcode with a device that includes appropriate barcode recognition software, such as a mobile phone or a separate scanner connected to another computing device, the device with would enter the identifier 201 and the password 202 into the website identified by the address 203 and present to the patient the webpage that includes the patient's medical records.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Felix by including the feature of patient data obfuscation. Utilizing patient data obfuscation as taught by Felix above allows a system to provide comprehensive data storage security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Tran's system will obtain the capability to provide enhanced data maintainability. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497